IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                          NO. WR-82,086-01


                          EX PARTE STEVEN D. HAWKINS, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 03-3319-A IN THE 106TH DISTRICT COURT
                                 FROM GAINES COUNTY


           Per curiam.

                                             OPINION

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated sexual assault and six counts of indecency with a child. He was sentenced to seventy-five

years’ imprisonment for the aggravated sexual assault, twenty years’ imprisonment for three counts

of indecency with a child, and ten years’ imprisonment on the other three counts of indecency with

a child.

           Applicant contends that counsel rendered ineffective assistance because he failed to timely
                                                                                                       2

file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.

        The trial court has determined that counsel failed to timely file a notice of appeal. We find

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 03-3319 from the 106th District Court of Gaines County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 22, 2015
Do not publish